Case 1:20-cv-00798-DDD-JPM Document9 Filed 09/09/20 Page 1of1PagelID#: 78

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION

JEYAKANTHAN MATHIYUKAN, CIVIL DOCKET NO. 1:20-CV-798-P
Petitioner

VERSUS JUDGE DRELL
WILLIAM BARR, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 7), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2241 (ECF Nos. 1, 5) is hereby DENIED and DISMISSED WITHOUT PREJUDICE

to refiling should Petitioner’s confinement become unconstitutional.

we
THUS DONE AND SIGNED at Alexandria, Louisiana, this G day of
c
DPT Bev 2920.

 

SS

“DEE. D. DRELI.
UNITED STATES DISTRICT JUDGE

 
